DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Allowable Subject Matter
Claims 1, 4, 5, 11, 14, 15 and 119-127 are allowed.
The purpose of this Office Action is to correct the Notice of Allowability sent 12/01/2021.  The previous Notice of Allowability stated that claim 16 was allowed.  This was a typographical error.  It should have read that claim 15 is allowed. 

Conclusion
Claims 1, 4, 5, 11, 14, 15 and 119-127 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN L VAN DRUFF whose telephone number is (571)272-2085. The examiner can normally be reached 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JOHN L VAN DRUFF/Examiner, Art Unit 1643             

/JULIE WU/Supervisory Patent Examiner, Art Unit 1643